In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                               No. 12-476V
                                           Filed: June 23, 2016

* * * * * * * * * * * *                   *              UNPUBLISHED
Estate of ELIO BONDI by CLIFFORD          *
J. SHOEMAKER, Executor,                   *
                                          *
                     Petitioner,          *              Chief Special Master Dorsey
                                          *
v.                                        *              Joint Stipulation on Damages;
                                          *              Influenza (“Flu”) Vaccine; Stroke;
SECRETARY OF HEALTH                       *              Death
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
* * * * * * * * * * * * *
Renee J. Gentry, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Amy P. Kokot, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On July 27, 2012, Clifford J. Shoemaker, as executor of the estate of Elio Bondi, filed a
petition pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1
to 34 (2012). The petition alleged that, as a result of receiving an influenza (“flu”) vaccination
on October 15, 2011, Mr. Bondi suffered a stroke, which resulted in his death on October 27,
2011. Petition at ¶¶ 5-6; Stipulation at ¶ 4.

       On June 22, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccine caused Mr. Bondi’s

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
alleged stroke or any other injury, and denies that Mr. Bondi’s death was a sequela of his alleged
vaccine-related injury. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    (1) A lump sum of $9,000.00 in the form of a check payable to petitioner, as legal
        representative of the estate of Elio Bondi. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2